Citation Nr: 1036863	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
June 1964 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Veteran failed to appear for a hearing before 
the Board, scheduled at his request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for a gastrointestintal 
disability. 

The service treatment records show that in August 1967 the 
Veteran complained of nausea and hematemesis.  The initial 
impression was a bleeding ulcer.  A subsequent upper 
gastrointestinal series was negative for ulcer disease.  

After service, private medical records show that in 1983 the 
Veteran was hospitalized for gastroenteritis and diarrhea.  VA 
records show that from February 2004 to April 2009 the Veteran's 
health problems include gastroesophageal reflux disorder.

On VA examination in July 2007, the diagnoses included loose 
stools and abdominal bloating and cramps of undetermined 
etiology, and gastroesophageal reflux disease, which the VA 
examiner did not associate with the symptoms of nausea and 
hematemesis in service. 
The Veteran has identified two private physicians, who have 
treated him for irritable bowel syndrome and gastroesophageal 
reflux disease, and the private medical records have not been 
requested.  

Under the duty to assist, VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal agency.  
Such reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, at 
least one follow-up request.  A follow-up request is not required 
if a response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the records 
would be futile.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of Drs. S. Gladney and G. Barst.  
If the records do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  After the requested development is 
completed, determine whether further 
development is needed under the duty to 
assist.  Thereafter, adjudicate the claim.  
If the decision remains adverse to the 
Veteran, then furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E . Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


